 LOS ANGELES PAPER HANDLERS' UNION417LosAngelesPaperHandlers'UnionNo.3,Subordinate to the International Printing PressmenandAssistants'UnionofNorthAmerica,AFL-CIO (GravureWest)andOliverA.Wilkerson.Case 21-CB-3351March 3, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn November 14, 1969, Trial Examiner HermanCorenman issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practice conduct allegedinthecomplaintand recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneralCounselfiledexceptionsandasupportingbriefand the Respondent filed ananswering brief.Pursu< nt to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committedThe rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thelindings, conclusions, and recommendations of theTrial Examiner'that the Respondent Union, through its agents andofficers, caused or attempted to cause, and continues tocause or attempt to cause, Gravure West to fail and refusetoemployWilkerson on a permanent basis becauseWilkerson engaged in union or concerted activities, and bytheseacts the Union restrained and coerced, and isrestraining and coercing, employees in the exercise ofrights guaranteed under Section 7 of the Act. RespondentUnion denies it engaged in or is engaging in conductviolative of the Act The parties appeared at the hearingheld in Los Angeles, California, on August 12, 1969, andwere afforded the opportunity to adduce evidence and toexamine and cross-examine witnesses, to present oralargument, and to file briefs Respondent and the GeneralCounsel have filed briefs.Upon the entire record, my observation of the witnessesand their demeanor, and upon careful consideration of thebriefs, I make the following:FINDINGS OF FACT1.BUSINESS OF THE EMPLOYER INVOLVEDGravureWest has been at all timesmaterial herein acorporation engaged in the printing of supplements forvarious newspaper publishing firms in the Western UnitedStates at its plant in Los Angeles, California In thecourse and conduct ofitsbusinessoperations,GravureWest annually sells and ships products valued in'excess of$50,000 directly to customers located outside the State ofCaliforniaThe complaintalleges,the parties stipulated,and I find, that Gravure Westisanemployer within themeaning of Section 2(6) and (7) of the Act11THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find,thatRespondent is a labor organization within themeaning of Section2(5) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.,in accordance with his dissentinMirandaFuel Co,Inc.140 NLRB181,Member Fanning does not rely for his finding of no violation in thiscase on any criteria which judge the Respondent's action in terms otherthan those of encouragement of union membership or loyalty, theacknowledgement of union authority, or the performance of unionobligationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: Upon a chargefiledMarch 25, 1969, by Oliver Wilkerson, an Individual,the complaint herein issued on June 27, 1969, alleging thattheLos Angeles Paper Handlers' Union No. 3, hereinreferred to as the Respondent Union, violated Sections8(b)(1)(A) and (2) of the National Labor Relations Act,as amended, herein called the Act. The complaint allegesiIi.ALLEGED UNFAIR LABOR PRACTICESA. Sequence of EventsThe instant complaint arises out of Respondent Union'senforcement of a "freeze" imposed by the RespondentUnion on the Los Angeles Herald Examiner Chapel ofPaper Handlers Union No. 3 in December of 1967. This"freeze"was institutedaftertheHeraldExaminerallegedly locked out its paper handlers, including ChargingPartyWilkerson. The lockout, herein called the "strike-lockout,"occurredalmost immediately following thecommencement of a strike against the Herald Examinerby certain labor organizations on December 15, 1967The "freeze" imposed by Respondent Union barred anymember who was a regular situation holder' at the HeraldExaminer Chapel from taking a regular situation at anyother shopWilkerson as a regular situation holder at theHerald Examiner Chapel, prior to the strike-lockout, wasthus a member of Respondent Union coming under theinjunction of the "freeze " The reason for the "freeze"advanced at the hearing by Kenneth Murray, president of'A regular situation holder is a paper handler who, by virtue of hishaving indicated that he will take the bulk of his work at a particular shop,isgiven priority by the Union, to which hiring has been delegated, forwork at that shop A regular situation holder works regularly at the shopat which he holds a regular situation and is considered by the managementof that shop to be a permanent employee181NLRB No. 70 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union, was to insure that the available workat other shops was spread evenly among the locked outpaper handlers, and to protect the seniority rights of allthemembers of the Herald Examiner Chapel. Thisposition was disputed by General Counsel as will be seeninfraShortly after the strike-lockout began, RespondentUnion formed a lockout committee to dispatch the lockedoutmembers of the Herald Examiner, as well as otherout-of-work paper handlers, to temporary employment aspaper handlers at other shops or chapels within theRespondentUnion's jurisdiction.Wilkersonwasamember of the lockout committee until approximatelyJanuary 1969, and was regularly dispatched by it over theperiod December 1967 to July 1969 to temporary jobs atLos Angeles shops Among the shops to which Wilkersonwas dispatchedwasGravureWest.ByAugust orSeptember of 1968, Wilkerson was working regularly on atemporary basis at GravureWest, as well as beingdispatched by the lockout committee to shops other thanGravureWestWilkerson was usually getting five shifts=of work, a regular workweek, when shifts at other shopswere added to the shifts he worked at Gravure WestIn late August or early September of 1968, Wilkersonapproached themanagement of GravureWest andRespondent Union about a permanent job at the GravureWest Chapel.Wilkerson's inquiries were prompted by anotice,published by Respondent Union on August 16,1968, which put up for bid, "on a town senioritybasis,"regularsituationsatseveralplantsOne plant wasGravureWest'where,according to the notice, oneopening was available The "bidding" was open to HeraldExaminer situation holders even though the Union"officially" considered that chapel frozenAmong thebidders for the opening at Gravure West were LeonardWilkerson, a cousin of the Charging Party and also amember of the Herald Examiner Chapel, and ChargingPartyWilkerson Leonard Wilkerson had longer service asa paper handler and consequently more "town seniority"than Charging Party Wilkerson. He was given the regularjob at the Gravure West Chapel in January 1969However, according to the testimony of Kenneth Murray,president of Respondent Union, in the eyes of the Union,LeonardWilkerson was still a regular situation holder atthe Herald Examiner, although on a "temporary" basis hewas permitted to fill a regular job "vacancy" at GravureWestas anaccommodation to Thomas Burke, GravureWest's plant managerInDecember1968,theNLRB conducted arepresentation election at the Herald Examiner in whichCharging Party Wilkerson voted. Wilkerson also signed astatement at that time to the effect that he wished toreturn to the Herald Examiner if the labor dispute therewas terminated.InFebruary 1969, another paper handler, ThomasBinko,amember of the unfrozen Hollywood-CitizenChapel,renouncedhisregularsituationattheHollywood-Citizen and became a regular situation holderatGravureWest.Binko'sbecoming aregular situationholderbeforeWilkerson promptedWilkerson to callWilliam Irwin, vice president of Respondent Union, andto demand to know why Binko had been allowed to obtaina regular situation at GravureWest and he, Wilkerson,'Wilkerson's testimony indicates that he was no longer receiving lockoutbenefits at this tune, which would indicate he was gettingfive shifts ofworkeach week'The reference to Cuneoin the notice is to the nameof Gravure Westpriorto its acquisitionby Denver Newspaperinterestshad notWilkerson indicated to Irwin that he, too, wantedto be "permanent" at Gravure West Irwin told Wilkersonthatwhether or not he could get permanent work atGravure would be up to Union President Murray Irwinindicated that he would call Murray to arrange a meetingwith Plant Manager Burke and "see what becomes of it,"and then call Wilkerson back In the subsequent phoneconversation, Irwin related toWilkerson that he hadtalked with Murray and that Murray did not want to talktoBurke, that "he wanted nothing to do with it "Thereupon Wilkerson decided to go to Burke himself andask for permanent work, which he did in late February1969. Burke responded to Wilkerson's inquiry by statingthat as far as he was concerned Wilkerson could becomepermanent. Despite Burke's willingness to take Wilkersonasapermanent employee in February 1969, he wasprevailed upon at that time by union officers Murray andIrwin not to do so At a meeting with Burke in February1969,Murray pointed out to Burke that Wilkerson, as amember of the Herald Examiner Chapel, was frozen intothat chapel by direction of the International Union andwas prohibited by the "freeze" from transferring toanother chapel as a permanent employee Burke concludedthat because of his contract, he was required to complywith the Union's "freeze" and accordinglX he did not takeWilkerson on as a permanent employee.'The evidence indicates thatWilkerson was a diligentmember of the Union who, among other things, picketedthe Herald Examiner regularly and served on the Board ofthe Strike-Lockout CommitteeThe agreement between the Paper Handlers andGravure West calls for a union shop It provides that theUnion "when called upon by the employer" will furnishemployees for the employer. It also states that "theemployer will be the judge of employee qualifications,"and "the employer, through the Pressroom Foreman, shallbe the judge of who is to be hired."TheManagement of Gravure West considers that ithiressome paper handlers as permanent employees.Permanentemployeescompleteanapplicationforemployment; they accrue vacation benefits, and they aregiven I.D. cards for admittance to the plant. Other paperhandlers working at Gravure West are considered by themanagement to be temporary employees Temporaryemployees are dispatched to Gravure West by the Unionfor extra shifts of work, they complete no application,although paid the same hourly wage, they receive 4percent increment in lieu of accruing vacation benefits,and they must sign in and sign out of the plant. Until Julyof 1969, Charging Party Wilkerson was considered by themanagement to be a temporary employeeWhile under the contract between the RespondentUnion and Gravure West, it appears that management hasthe power to hire permanent employees, in reality thehiringof paper handlers has been delegated to theRespondentUnion.TheUnion, through its chapelchairman, runs an informal hiring hall Each Friday, theplant manager, Burke, estimates the number of press runs,for the coming week and indicates the number of shifts ofpaper handlers that will be required for those runs Hesends his estimates on to Ray Mankins, the paper handlerforeman,who is designated in the contract as theindividualwho hires paper handlersMankins testifiedthat once he receives the estimates from Burke, he usuallyadds a few shifts of paper handlers for other duties.'Pursuant to a settlement agreementinCase 21-CA-8497 entered into onJuly 2, 1969, Gravure West took Wilkersonas a permanentemployee LOS ANGELES PAPER HANDLERS' UNION419Mankins testified that he then tells the chapel chairmanhow many shifts of paper handlers he will need and thechapel chairman assigns and posts the shifts for thecoming week.There are two lists from which the employer's need forworkers is filled by the chapel chairman. The first list isthe list of regular situation holders at Gravure West. Thesecond list is the extra or temporary list. A regularsituation holder is essentially a permanent employee. AGravureWest regular situation holder is dispatched tothat shop on a priority basis for up to five shifts per week,aregularworkweek,and he is assigned shifts inaccordance with his "shop seniority." One who is not aregular situation holder is not dispatched in any particularorder nor is he entitled to be dispatched for five shifts ofwork before any other temporary employee is dispatchedfor a shift of work.Regardlessofhow one views the employmentrelationship, there are very real and significant advantagestobeingaregularsituationholderorpermanentemployee,' as opposed to being a temporary employee atGravureWest. Regular situation holders have priority asto shifts in accordance with "shop seniority " The manwho has been a regular situation holder the longest willalmost invariably get five shifts of work a week, and hewill get his choice of working hours - dayshift, swingshift, or graveyard shift. Every regular situation holder isentitled to five shifts of work before any temporary canreceive one shift. Temporary employees accrue no "shopseniority" and therefore are not preferred over any othertemporary. The bottom man on the regular situation listmay not always get five shifts of work every week, but hewill get what shifts are available before any temporary canget one shift, and, unlike the temporary, he will know onwhat days he will have work and on what days he mustlook for a temporary situation at another shop.As a regular situation holder's "shop seniority"increases, his vacation benefits increase as wellDuringthe first year each regular situation holder gets I day ofvacation for each 25 shifts worked. In the second year, itisIday for every 16 shifts, and after 10 years eachregular situation holder is entitled to 4 weeks paidvacationTemporaries get a 4 percent increment in theirhourly wage regardless of the length of temporary serviceFinally, a regular situation holder is entitled to vote forthe chapel chairman; temporaries are notB. Analysis and ConclusionsOn the basis of the foregoing recital of facts, I findthat, but for the intervention of Respondent Union, theCharging Party would have been hired as a "permanent"employee by Gravure West in February 1969. As has beenshown, this "permanent" status or regular situationcarrieswith it the considerable advantages of steady,predictable employment as well as enhanced vacationbenefits.InpreventingandattemptingtopreventWilkerson from enjoying these advantages, the UnionclearlyderogatedWilkerson'semploymentstatusHowever,it iswell settled that not every derogation of.aunion member's employment status is violative of the Act.To bring the Respondent Union's conduct within theproscription of 8(b)(2), the General Counsel must show byrelevant evidence that the Respondent Union's motive forthe derogation was to encourage or discourage unionmembership.'In this respect the case for the GeneralCounsel fails.RespondentUnion contends that its actions withrespecttoChargingPartyWilkersonwerenondiscriminatory in that it was merely enforcing itsfreeze imposed on the Herald ExaminerChapel.TheUnion asserts that the freeze was instituted to spreadavailable work among employees of the Herald ExaminerChapel and to protect the seniority rights of its membersby foreclosing the possibility that shifts at other shopswould be eliminated by a few Herald Examiner employeestakingregularsituationsand leaving otherHeraldExaminer employees without any work whatever.The evidence indicates that in December 1967, themonth the freeze was instituted,isa slow month There istestimony to the effect that Wilkerson,who had as manyshiftsasothers from the Herald ExaminerChapel,received lockout benefits from the International Unionduring at least the early months of the "freeze,"thus,indicating that there was, in fact,a shortage of availableworkRespondentUnion'spresident,Murray, testifiedthat on other occasions the "freeze"technique has beenused to conserve seniority rights of paper handlers insituations such as the Herald Examiner strike-lockout. Heexplainedthatoldermembers of a chapel withaccumulated shop seniority will hang on in a troubledshop in hopes the shop"willcome back"and theirsenioritywillbe conserved while men further down thepriority listingwillbe quick to jump to other' shopsRegular situations at other shops will be eliminated bythose who jumped first-those who had least to lose by"pulling their cards" at the troubled shop. If regularsituations are awarded by bid on a town seniority basis, aswas the case at Gravure West, the absence of a "freeze"places a premium on being the first to bid for a regularsituation elsewhere,particularly if the bidder has littlerelative town seniority-Against this,the General Counselcontends that while the "freeze"may have been institutedto spread available work it was also a method by whichthe Union could tie its members to the Herald ExaminerChapel,therebymitigating the possibility of the HeraldExaminer's withdrawing its recognition of the Union. Thatisto say, if all the locked out employees took jobselsewhere,theUnion'smajority would be dissipated andthe Herald Examiner would have a basis for withdrawingrecognitionThe General Counsel further contends that ifRespondent Union were solely concerned with spreadingavailablework and not with keeping the locked outemployees in the Herald Examiner Chapel so it would notlose itsmajority status, it would be expected that the"freeze"would have applied to all chapels withinRespondent Union's jurisdiction General Counsel declaresthat the evidence establishes such a motive.It is clear from theRadioOfficerscase,supra,thatderogation of employment status for the purposes ofencouraging union regularity,loyalty or performance ofunion obligations is proscribed by theAct It isequallyclear that derogation of employment status based on aunion rule calculated to allow the statutory bargainingrepresentative better to serve the unit it represents is notviolative of the Act, even though some encouragement ofunionmembership occurs,' provided the rule, and itsenforcement,isfreeofarbitraryorirrelevant'For convenience hereinafter I will use regular situation holder andpermanentemployeeinterchangeablyas I find, for the purposes of thiscase,the termsare virtually synonomous'RadioOfficersUnion vN L R B,347US 17, 43,Local 357Teamsters v N L R B,365 U S 667'Local 357. Teamsters v N L R B.365 U S 667 420DECISIONSOF NATIONALLABOR RELATIONS BOARDconsiderations inconsistent with the Union's duty to fairlyrepresent its members $The case turns, then, on whether or not, based on alltheevidence,theRespondentUnion's rule and itsenforcement were (a) for the purposes of encouragingunionregularity or (b) based on arbitrary or irrelevantconsiderationsThe Board has held in a number of cases that a unionmay make and enforce by derogation of the employmentstatus of an employee a rule which has as its objective thespreading of work and the protection of seniority rights.'The Board will not substitute itself for the Union inweighing the wisdom of the rule or of the stated objective.The most it can do in this direction is to measure whetherthe asserted wisdom is, in light of all the circumstances,pretextual.10TheGeneralCounsel contends that the evidenceestablishes that the motive for the freeze was to encourageunionactivity- namely to tie Wilkerson to the HeraldExaminer Chapel for the purposes of maintaining amajority there in derogation of Wilkerson's Section 7right to refrain from union activity. The evidence does notestablishsuchamotive,nor does it establish thatRespondent Union's stated motive was pretextual.There is no evidence in the record tending to prove theGeneral Counsel's contention that the rule was institutedtomaintain a majority at the Herald Examiner Chapel.The General Counsel's speculation that the objective ofspreading the work would have been more efficaciouslymet by freezing all chapels is debatable, and, as earlierindicated, the Board will not attempt to substitute itsjudgment for Respondent Union's judgment. It wouldseem underLocal 357,Teamsters, supra,that it isirrelevant if,pursuant to its legitimate objective, the"freeze"periferrallyencouraged the very regularity'Columbus Typographical Union No5, 177 NLRB No 58,New YorkTypographical Union No6, 144 NLRB 1555, affd 336 F 2d 115 (C A. 2);Local 10, Chicago Federation of Musicians (Shedd Radio and T V ).153NLRB68;Ford Motor Co v Huffman,345 U.S. 330.'e g. Local 10, Chicago Federation of Musicians (Shedd Radio andTV),153 NLRB 68"Local 10, supracomplained of by the General CounselFurther, even the suspicion that the objective of thefreeze is to maintain Respondent Union's majority statusat the Herald Examiner is undercut by the evidence. Asalluded earlier, it does appear that, at the time the freezewas instituted, there was in fact a shortage of availablework. The freeze continued at the time of the hearingalthough a representation election had been held at theHerald Examiner less than I year prior to the hearing,and the record reflects uncontradicted testimony ofMurray that the freeze technique has been commonlyemployed at failing enterprises- where, presumably,there has been no question of majority status.Absent evidence that the Union's objective as it appliedtoWilkerson was so arbitrary, invidious or irrelevant astoindicatethatitwas a mask for encouragingmembership or membership regularity, the action shouldnot be deemed unlawful. The General Counsel has madeno showing that there was no need to take actioncalculated to spread available work nor has it shown thatthe freeze applied toWilkerson was so unwise a methodof spreading the work and protecting seniority rights thatthe stated objective and its method of implementationwere pretextual.Upon the foregoing findings of fact and conclusions,Icome to the following:CONCLUSIONS OF LAW1Gravure West is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.LosAngelesPaperHandlers'UnionNo 3,subordinate to the International Printing Pressmen andAssistants'Union of America, AFL-CIO is a labororganizationwithin the meaning of Section 2(5) of theAct.3Paper Handlers Union No. 3 has not engaged in anyunfair labor practices.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety